865 F.2d 261
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.David E. SHUMAKER, Plaintiff-Appellant,v.U.S. AIR FORCE, Department of Defense, Defendants-Appellees.
No. 88-2188.
United States Court of Appeals, Sixth Circuit.
Dec. 19, 1988.
ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the file indicates that the complaint was filed in the district court on May 5, 1988.  The district court on October 14, 1988, ordered service of the complaint without prepayment of costs.  An order was filed October 19, 1988, setting a hearing on the matter of why the case should not be dismissed for want of prosecution.  At the November 3 hearing, it was determined that the case would be dismissed unless proof of service was filed by November 17.  The acknowledgment of service of the complaint was filed in the district court on November 15.  On that date, appellant filed a notice of appeal from the orders of October 14, October 19 and November 3 and from the denial of a default judgment requested on July 11, 1988.


3
This court lacks jurisdiction.  No final district court decision has been entered nor has any order been certified for interlocutory appeal under 28 U.S.C. Sec. 1292(b) or Fed.R.Civ.P. 54(b).   William B. Tanner Co. v. United States, 575 F.2d 101, 102 (6th Cir.1978) (per curiam);  Oak Constr.  Co. v. Huron Cement Co., 475 F.2d 1220, 1221 (6th Cir.1973) (per curiam);  Donovan v. Hayden, Stone, Inc., 434 F.2d 619, 620 (6th Cir.1970) (per curiam).


4
It is ORDERED that the appeal be and hereby is dismissed.  Rule 9(b)(5), Rules of the Sixth Circuit.